PER CURIAM.
We exercise our discretionary jurisdiction to review the decision below, Nealy v. State, 400 So.2d 95 (Fla. 3d DCA 1981), because of direct conflict with decisions of other district courts of appeal.
We hold that the exclusionary rule embodied in article I, section 12, Florida Constitution, is applicable in probation revocation proceedings. State v. Dodd, 419 So.2d 333, (Fla.1982); Grubbs v. State, 373 So.2d 905 (Fla.1979).
We therefore approve the decision of the district court of appeal.
It is so ordered.
ADKINS, A. C. J., and BOYD, OVER-TON, SUNDBERG and McDONALD, JJ., concur.